UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ashington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 24 , 2017 Lighting Science Group Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdictionof incorporation) 000-20354 (Commission File Number) 23-2596710 (IRS Employer Identification No.) 1350 Division Road, Suite 204, West Warwick, RI 02893 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (321)779-5520 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§ 230.405 of this chapter) or Rule 12b–2 of the Securities Exchange Act of 1934 (§ 240.12b–2 of this chapter). Emerging growth company☐  If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐  Section 1 - Registrant’s Business and Operations Item1.01 Entry into a Material Definitive Agreement. Amendment No. 1 to Series J Preferred Stock Subscription Agreement As previously disclosed in the Current Report on Form 8-K filed with the Securities and Exchange Commission (the “
